Citation Nr: 1019382	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability of the 
right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1982 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board previously remanded this 
issue for further development in October 2009.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and thus may proceed with appellate review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent evidence of record shows that a right knee 
disability preexisted active service and was not aggravated 
by active service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

Here, a VCAA letter was sent to the Veteran in November 2006 
that provided information as to what evidence was required to 
substantiate the knee claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter was sent prior to the initial RO decision 
in this matter.  This letter also explained how VA determines 
disability ratings and effective dates.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran was afforded a VA examination for 
her right knee in February 2010 in which the examiner offered 
an opinion with respect to the right knee disability.  
Moreover, the claims file contains the Veteran's statements 
in support of her claim.  The Board has carefully reviewed 
such statements and concludes that she has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.

The Veteran is claiming entitlement to service connection for 
a right knee disability.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In the present case, the Veteran contends that her right knee 
disability is due to the physical stress she experienced from 
exercise, marching, and lifting during her time in service.  
Specifically, she claims that while she may have had a 
congenital defect in her knee, the marching and lifting of 
heavy units aggravated it enough to require surgery during 
service and that she still experiences pain in her right knee 
currently.  

Service treatment records (STR) reflect normal findings upon 
entrance in May 1982.  An in-service treatment report in 
December 1983 noted chronic right knee pain when crawling or 
running.  An April 1984 record documents that the Veteran had 
experienced right knee pain since age 12, and there were 
findings consistent with Osgood-Schlatter's disease.  At that 
time, the Veteran underwent surgery for removal of a right 
tibial tubercle.  Following surgery, a June 1984 record noted 
that the Veteran was able to run without pain, but she still 
experienced pain with kneeling.  There is no evidence of 
further treatment for the Veteran's right knee during 
service.  

Post-service records reflect a current diagnosis of Osgood-
Schlatter's disease, right knee, as was diagnosed upon VA 
examination in February 2010.  Thus, the first element of 
service connection, the requirement of current disability, 
has been satisfied here.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether a right knee disorder existed prior to the 
Veteran's service.  In this regard, it is noted that a 
Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See, 38 U.S.C.A. § 
1111.

Regarding aggravation, the evidence must demonstrate "a 
lasting worsening of the condition" - that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently. Routen v. Brown, 10 Vet. App. 183, 
189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  
Moreover, the government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-
ups during service of a pre-existing injury or disease are 
not sufficient to be considered aggravation in service unless 
the underlying disability, as contrasted to the symptoms of 
that disability, has worsened. Hunt v. Derwinski, 1 Vet. App. 
292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

In assessing whether the Veteran was in sound condition upon 
entry to service, it is again noted that her enlistment 
examination in 1982 revealed normal findings.  

Given the evidence detailed above, the Board finds that the 
presumption of soundness operates here.  In order to 
determine whether that presumption may be rebutted, the Board 
must next determine if the record contains clear and 
unmistakable evidence of a preexisting injury or disease 
prior to service.  In this case, such evidence does exist 
within the claims file.  Again, as detailed above, the STRs 
reflect complaints of knee problems since the Veteran was 12 
years old.  Moreover, the VA examiner in February 2010 
expressed that there was no permanent worsening of the 
Veteran's Osgood Schlatter's disease by active service, which 
indicates such examiner's belief that the disorder preexisted 
active service.  

It is acknowledged that the Veteran's reported history of the 
pre-existence of a disease or injury does not itself 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service. Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  Overall, however, the Veteran's 
statements provided while receiving in-service treatment, 
coupled with the VA examiner's remarks in February 2010, are 
found to constitute clear and unmistakable evidence that a 
right knee disability preexisted active service.  Thus, the 
first prong of rebutting that presumption has been met.  
Moreover, in this case, the evidence clearly and unmistakably 
shows that the preexisting right knee disability was not 
aggravated by active service.  Again, the VA examiner made 
this specific finding in February 2010.  In doing so, he 
stated that 93 percent of people who have excision of the 
ossicles, the surgery that the Veteran had in service, have 
improvement and that Osgood-Schlatter's is a self-limiting 
condition that disappears when the epiphyseal plate fuses 
completely, usually in young adulthood.  
As this conclusion was reached following a review of the 
record and after an objective evaluation of the Veteran, it 
is found to be highly probative.  Moreover, no other medical 
evidence of record refutes that finding.   Additionally, 
following separation from service in 1986, the record is 
absent any documented treatment referable to the right knee 
until 2005.  Thus the clinical record does not demonstrate 
that any permanent worsening of the preexisting right knee 
disorder occurred in service. 

The Board recognizes that the Veteran is competent to testify 
as to her observable right knee symptoms.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Here, however, she has not provided 
any lay statements, to include her report of symptoms upon VA 
examination, from which it can be deduced that her right knee 
symptoms underwent a permanent worsening as a result of 
active service.  

In sum, then, the evidence of record here clearly and 
unmistakably indicates that the preexisting right knee 
disability was not aggravated by active service.  As such, 
both criteria necessary to rebut the presumption of soundness 
have been satisfied here.  Accordingly, the Veteran is not 
found to be sound on entry.  As a consequence, in order to 
achieve service connection, the evidence must show that her 
preexisting right knee disability was aggravated, or made 
permanently worse, by active service.  As already discussed, 
the evidence here does not demonstrate in-service aggravation 
and therefore the claim must be denied.  

Furthermore, even if the evidence could favorably be 
construed so as to enable a finding that a right knee 
disability did not preexist service, the claim would still 
fail even on an incurrence basis.  Indeed, as noted 
previously, the post-service medical evidence does not 
demonstrate any complaints or findings referable to the right 
knee condition until September 2005.  In this regard, the 
Board notes that the amount of time that elapsed since 
military service can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Moreover, the Veteran has not provided any lay 
testimony tending to establish a continuity of symptomatology 
since active service.  Indeed, as she did not file a claim 
until 20 years after discharge, any implied claims of 
continuous symptoms are not found to be credible here.  

Finally, and most significantly, the VA examiner in February 
2010 expressly stated that the Veteran's current right knee 
symptomatology was not related to the Osgood Schlatter's 
disease shown in service.  He explained that the disease was 
a self-limiting condition that disappeared once the 
epiphyseal plate completely fused.  Thus, there would be no 
current residuals from the Osgood Schlatter's disease treated 
in service.  The examiner further commented that the current 
right knee complaints were more likely than not due to 
obesity and deconditioning.  Thus, the competent medical 
evidence of record does not relate a current right knee 
disability to active service.  

The Board acknowledges that the Veteran herself believes that 
her current right knee disability was related to the physical 
stresses she experienced in active service.  However, while 
able to report observable symptoms, she has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to complex question of medical 
causation in this case.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Moreover, to the extent that the holding 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can 
be interpreted to enable a lay person to speak as to etiology 
in some limited circumstances in which nexus is obvious 
merely through lay observation, such as a fall leading to a 
broken leg,  the question of causation here involves a more 
complex relationship that the Veteran is not competent to 
address.

In conclusion, there is no support for a grant of service 
connection for a right knee disability.  The preponderance of 
the evidence is against the claim; therefore, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


